Election/Restrictions
The Applicants arguments of traverse of the species requirement(s) have been persuasive and are thus withdrawn. All the claims have been examined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependents are allowable because the Prior Art does not anticipate or make obvious a load support structure for mounting on a metal panel roof in which elongate metal panels are arranged side by side, with edge of adjacent roof panels being joined to each other to define elevated roof panel ribs, and panel flats extending between adjacent ones of the elevated ribs, the roof panel ribs including a second rib disposed between a first and a third rib, the load support structure comprising: an upper diverter and a lower closure, each adapted to extend from a first rib to a third rib; a first side rail and a second side rail, each adapted to extend from the upper diverter to the lower closure; and a first adapter plug; wherein a first inner profile of the first adapter plug substantially conforms to at least part of the rib profile.
Claim 19 is allowable because the Prior Art does not anticipate or make obvious a load support structure for mounting on a metal panel roof in which elongate metal panels are arranged side by side, with edge of adjacent roof panels being joined to each other to define elevated roof panel ribs, and panel flats extending between adjacent ones of the elevated ribs, the roof panel ribs including a second rib disposed between a first and a third rib, the load support structure comprising: an upper diverter and a lower closure, each adapted to extend from a first rib to a third rib; a first side rail and a second side rail, each adapted to extend from the upper diverter to the lower closure; and a first adapter plug; wherein a first inner profile of the first adapter plug substantially conforms to at least part of the rib profile.
Claims 20 and its dependent are allowable because the Prior Art does not anticipate or make obvious a load support structure for mounting on a metal panel roof that includes regularly spaced raised ribs, the ribs including a second rib disposed between a first and a third rib, all having a same rib profile, the load support structure comprising: a first transverse member and a second transverse member, each adapted to extend from the first rib to the third rib; a first side rail and a second side rail, each adapted to extend from the first transverse member to the second transverse member; and an adapter plug; wherein an inner profile of the adapter plug substantially conforms to at least part of the rib profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635